                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 SCOTT E. McINTIRE,

                       Petitioner,

                       v.                             CAUSE NO.: 3:19-CV-172-JD-MGG

 WARDEN,

                       Respondent.

                                     OPINION AND ORDER

       Scott E. McIntire, a prisoner without a lawyer, filed a habeas corpus petition

challenging the prison disciplinary decision (ISP 18-11-270) in which a Disciplinary

Hearing Officer (DHO) found him guilty of inappropriate placement of body fluid and

fecal waste in violation of Indiana Department of Correction Offense A-123. As a result,

he was sanctioned with the loss of fifty days earned credit time and a demotion in credit

class. Pursuant to Section 2254 Habeas Corpus Rule 4, the court must dismiss the

petition “[i]f it plainly appears from the petition and any attached exhibits that the

petitioner is not entitled to relief in the district court.”

       McIntire’s sole argument is that he is entitled to habeas relief because the

sanction was excessive given the circumstances of the violation. He states that he was

disciplined for urinating outside but that he only did so because he had no other option

and that he was denied permission to use the two nearest bathrooms. However, an

excessive sanction is not a valid basis for challenging a disciplinary sanction that is

within the range of the offense for which the inmate was found guilty. See United States
ex rel. Long v. Pate, 418 F.2d 1028, 1031 (7th Cir. 1970) (federal habeas courts do not

reconsider State sentencing determinations within the statutory range). With respect to

Class A offenses, the maximum sanctions are six months for loss of earned credit time

and a one class demotion for credit class demotion. Indiana Department of Correction,

Disciplinary Code for Adult Offenders, Policy No. 02-04-101, available at

https://www.in.gov/idoc/files/02-04-101_The_Disciplinary_Code_for_Adult_

Offenders___6-1-2015.pdf. The sanctions imposed on McIntire were within this range.

ECF 1-1 at 5. Therefore, McIntire’s claim that his sanction was excessive is not a basis for

habeas relief.

         Because it is clear from the petition and attached exhibits that McIntire is not

entitled to habeas relief, the petition is denied. If McIntire wants to appeal this decision,

he does not need a certificate of appealability because he is challenging a prison

disciplinary proceeding. See Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009).

However, he may not proceed in forma pauperis on appeal because the court finds

pursuant to 28 U.S.C. § 1915(a)(3) that an appeal in this case could not be taken in good

faith.

         For these reasons, the court:

         (1) DENIES the petition pursuant to Section 2254 Habeas Corpus Rule 4;

         (2) DIRECTS the clerk to enter judgment and to close this case; and

         (3) DENIES Scott E. McIntire leave to proceed in forma pauperis on appeal.




                                              2
SO ORDERED on March 25, 2019


                                       /s/ JON E. DEGUILIO
                                   JUDGE
                                   UNITED STATES DISTRICT COURT




                               3
